DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4, 6, and 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the objected claim(s) each limit that data from one sensor type is disregarded or down-weighted in the calculation based on data from the other sensor type.  While Sessler (the best art) teaches a more broad conditional analysis of the data, neither Sessler nor any other reference in the pertinent art teaches the particular manner of ‘disregarding or down-weighting’ data in a calculation based on data from a remaining sensor type.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘controller’ in claim(s) 11-13 and 16-17; ‘interface’ in claim(s) 15-16 (but not claim(s) 17 which does convey structure); ‘power management unit’ in claim(s) 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claim(s) 1, 2-6, 8, 11-14, and 19-20 is/are objected to because of the following informalities. Appropriate correction is required:  
In claim(s) 1, the term ‘the flexion or extension’ in the preamble should be amended to recite ‘a 
In claim(s) 1, 3-6, and 11-12, the phrase ‘in dependence on’ should be amended to recite ‘based on’. 
In claim(s) 1, the phrase ‘the received strain data, motion data and the configuration of the strain gauges’ should be amended to recite ‘the received strain data, the received motion data and the known configuration of the strain gauges’. 
In claim(s) 2, the phrase ‘the first and second IMUs’ should be amended to recite ‘each of the first IMUs and the second IMUs’. 
In claim(s) 5-6, the term ‘the IMUs’ should be amended to recite ‘each of the IMUs’. 
In claim(s) 8, the term ‘two strain gauges’ should be amended to recite ‘two strain gauges of the plurality of gauges’. 
In claim(s) 11, the term ‘the position of the first and second ends’ should be amended to recite ‘a position of the first end and a position of the second end 
In claim(s) 13, the term ‘my’ should be amended to recite ‘by 
In claim(s) 14, the term ‘the relative positions’ should be amended to recite ‘
In claim(s) 19-20, the term ‘the remainder’ should be amended to recite ‘a 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 7-11, 15-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sessler (US 20170086671 A1).

For claim 1, Sessler teaches A method for determining the flexion or extension of a joint of a human or animal subject [abstract, ¶2, ¶31], comprising:
applying a plurality of strain gauges [sensors S (elements 205-208 and/or 305-310) in Figs. 2-3] to the joint in a known configuration; [sensors S including strain gauges in ¶47 and ¶51]
applying a first inertial measurement unit, IMU, to each strain gauge; [each sensor S being a strain gauge can also include accelerometer and/or gyroscope and/or position sensor (an IMU) in ¶47 and ¶51]
receiving strain data from each of the strain gauges; [monitoring of parameters like ROM, force, load, position in ¶47 and ¶51 with optional strain gauge means receiving strain gauge data thereby – see discussion in ¶55]
receiving motion data from each of the IMUs; [as with strain gauge, inclusion of IMU-type sensors in ¶47 and ¶51 means receiving data therefrom – see discussion in ¶55]
and calculating the flexion or extension of the joint in dependence on the received strain data, motion data and the configuration of the strain gauges. [ROM and/or position and/or displacement constitute(s), under BRI, a form of flexion / extension calculation (the knee of a subject necessarily in a state of flexion / extension – as in walking in ¶50 or in squatting in ¶40)]

For claim 2, Sessler teaches The method of claim 1, further comprising applying a second IMU to each strain gauge, the first and second IMUs being applied to opposing ends of their respective strain gauges. [in each of Figs. 2-3, there are one or more centrally disposed sensors S on the knee brace (e.g., nearest the kneecap) with other sensors S disposed on the periphery of the knee brace such that the configuration of a central one or more sensor(s) S with a strain gauge therein can then be said to have IMUs of the more peripheral sensors S on opposing ends thereof (e.g., sensors 307-308 with 305 and 310 on either end thereof along the knee brace)]. 

For claim 3, Sessler teaches The method of claim 1, wherein the motion data received from the IMUs is adjusted in dependence on the data received from strain gauges. [¶59 detailing that processor 104 can adjust and/or selectively activate/deactivate sensors based on received data which constitute(s), under BRI, a form of motion data from the IMU-type sensors being adjusted (i.e., IMUs being adjusted or changed in activation) in response to received data  — including therein the strain gauge data of ¶47 and ¶51]. 

For claim 5, Sessler teaches The method of claim 1, wherein the strain data is adjusted in dependence on the motion data received from the IMUs. [as with claim(s) 3, ¶59 detailing that processor 104 can adjust and/or selectively activate/deactivate sensors based on received data which constitute(s), under BRI, a form of strain data from the strain gauges being adjusted (i.e., the strain gauges being adjusted or changed in activation) in response to received data  — including therein the IMU-type data of ¶47 and ¶51].

For claim 7, Sessler teaches The method of claim 1, wherein the known configuration comprises a stacked configuration. [arrangement of sensors S in Figs. 2-3 constitute(s), under BRI, a form of a ‘stacked’ configuration — e.g., ‘stacked’ around the kneecap as the center coordinate of the knee brace] 

For claim 8, Sessler teaches The method of claim 1, wherein the known configuration comprises two strain gauges being arranged on opposing sides of the joint. [see 207-208 and/or 305 and 310]. 

For claim 9, Sessler teaches The method of claim 1, further comprising, if the strain data from one or more of the strain gauges is greater than a predetermined threshold value, generating an alert. [alarm from exceeded threshold in ¶43 including thereby strain data of ¶47 and ¶51]

For claim 10, Sessler teaches The method of claim 1, further comprising, if the motion data from one or more of the IMUs is greater than a predetermined threshold value, generating an alert. [alarm from exceeded threshold in ¶43 including thereby IMU-type data of ¶47 and ¶51]

For claim 11, Sessler teaches A medical dressing [Figs. 2-3] comprising:
a strain gauge [sensors S (elements 205-208 and/or 305-310) in Figs. 2-3] configured to determine the strain applied in a first direction to the dressing; [sensors S including strain gauges in ¶47 and ¶51]
a first and a second inertial measurement unit, IMUs, [each sensor S being a strain gauge can also include accelerometer and/or gyroscope and/or position sensor (an IMU) in ¶47 and ¶51] the first and second IMUs arranged at opposing ends of the dressing; [configurations of Figs. 2-3 with select of sensors S on periphery of the knee brace (i.e., near the top and bottom of the brace)] 
and a controller [104] configured to receive strain data from the strain gauge and receive motion data from the IMUs and to calculate the position of the first and second ends of the dressing in dependence on the received motion data [strain gauge and motion data in ¶47 and ¶51 including for ROM, and/or position and/or displacement constitute(s), under BRI, a form of end position calculation — as in walking in ¶50 or in squatting in ¶40] and to adjust one or more of the calculated positions in dependence on the received strain data. [calculations of ROM, position, displacement including from (inter alia) strain gauges as in ¶47 constitute(s), under BRI, a form of adjusting the calculations based on measured strain data]

For claim 15, Sessler teaches The medical dressing as claimed claim 11, further comprising an interface configured to allow the medical dressing to detachably connect to an external system. [wired to processor 104 in ¶34 and outlet 138 in ¶44]

For claim 16, Sessler teaches The medical dressing as claimed in claim 15, where in the interface is further configured to enable the exchange of data between the controller and the external system. [processor 104 in ¶34]

For claim 18, Sessler teaches The medical dressing as claimed in claim 16, further comprising a power management unit configured to, in response to the strain gauge detecting a first predefined strain pattern, cause the interface to enter a reduced power mode in which the exchange of data is reduced. [conditional low-power asynchronous mode in ¶41 based on data availability (a form of a predefined strain pattern); see also sensor motion activation at predetermined levels ¶54 (a form of a strain pattern causing reduced power when such motion is not present)]

For claim 19, Sessler teaches The medical dressing as claimed in claim 11, wherein the strain gauge is arranged on a portion of the dressing that is detachable from the remainder of the dressing. [sensors S are innately detachable]

For claim 20, Sessler teaches The medical dressing as claimed in claim 11, wherein one or more of the IMUs are arranged on a portion of the dressing that is detachable from the remainder of the dressing. [sensors S are innately detachable]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sessler.
For claim(s) 17, Sessler teaches in ¶34 that a wired connection may be used to facilitate data transfer — but does not teach the specific interface of a USB, ethernet, or flat flex cable as the wired connection.  However, Examiner takes official notice that a USB and/or ethernet connection would be a well-known, routine, and predictable choice of wired connection in the pertinent art at the time of filing and as such would be obvious to incorporate as the wired connection of Sessler (various mentions of a USB interface for power and data transfer are detailed throughout the pertinent prior art).                                                                                                                                                                 
Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342. The examiner can normally be reached Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/           Examiner, Art Unit 3791